DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 27, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45-48 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 5,584,388 in view of Andreae et al. US 2017/0008694 and Masek et al. US 2002/0015768.
Regarding Claim 45, Johnson discloses a capsule (cup 10) capable of containing a food product (‘388, Column 7, lines 58-65).  The capsule (cup 10) comprises a body defining an interior space capable of containing the food product wherein the body has an opening for accessing the food product (‘388, Column 8, lines 22-29) and the opening is surrounded by a flange (flange 12) (‘388, Column 4, lines 1-13).  A cover (lid 14) is secured to the flange (flange 12) with a seal to close the opening wherein the seal includes a hinge zone (contact area between layer 14b and edge flange 12) and a peel zone (contact area between upper layer 14a and lower layer 14b) (‘388, FIGS. 4 and 6) (‘388, Column 3, lines 59-67) (‘388, Column 4, lines 14-26) (‘388, Column 5, lines 10-22).  The cover (lid 14) is peelably sealed to the flange (flange 12) at the peel zone (contact area between upper layer 14a and lower layer 14b) to enable the cover (lid 14) to be peeled away from the flange (flange 12) at the peel zone (‘388, FIG. 4).  The cover (lid 14) is more securely sealed to the flange (flange 12) at the hinge zone (contact area 


    PNG
    media_image1.png
    570
    833
    media_image1.png
    Greyscale

Johnson is silent regarding the body and the cover each being made of a same substantially pure material that is at least 95% of the same type of material by weight.
Andreae et al. discloses a capsule (capsule 1) capable of containing a food product (coffee).  The capsule (capsule 1) comprises a body (housing 2) defining an interior space capable of containing the food product (housing 2).  The body (housing 2) has an opening for accessing the food product (coffee) wherein the opening is surrounded by a flange (flange 4) (‘694, Paragraph [0055]).  A cover (film/foil 8) is sealed to the flange (flange 4) to close the opening (‘694, FIG. 1) (‘694, Paragraph 
Both Johnson and Andreae et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Johnson and construct the body and cover of the food container out of the same PLA material wherein the body is a substantially pure PLA material as taught by Andreae et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Andreae et al. teaches that it was known and conventional to construct the body and cover out of the same PLA material wherein the body is a substantially pure PLA material.
Further regarding Claim 45, Johnson modified with Andreae et al. is silent regarding the cover being made of a substantially pure material that is at least 95% by weight.
Masek et al. discloses a capsule comprising a body made of a pure plastic (‘768, Paragraph [0014]) and a cover made of a pure plastic (‘768, Paragraph [0003]).  The disclosure of the cover being made of a pure plastic reads on the claimed cover being made of a substantially pure material that is at least 95% by weight.
Both Johnson and Masek et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Masek et al. teaches that it was known and conventional to construct the cover out of a substantially pure plastic material.
Further regarding Claim 45, the limitations “for containing a food product” and “to enable said cover to be peeled away from said flange at said peel zone” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Johnson modified with Andreae et al. and Masek et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Johnson modified with Andreae et al. and Masek et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 46, Andreae et al. discloses the substantially pure material being PLA (‘694, Paragraphs [0008] and [0038]).
Regarding Claim 47, Andreae et al. discloses the substantially pure material including a barrier material that provides an oxygen barrier between an exterior of the capsule and the interior space (‘694, Paragraph [0016]).
Regarding Claim 48, Andreae et al. discloses the barrier material layer forming between 0% and 15% by weight of the housing (‘694, Paragraph [0016]), which overlaps the claimed barrier material range of less than 5% of the substantially pure material by weight.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 69, Johnson discloses the hinge zone (contact area between layer 14b and edge flange 12) having a hinge zone strength and the peel zone (contact area between upper layer 14a and lower layer 14b) having a peel zone strength wherein 
Regarding Claims 70-71, Johnson is silent regarding the hinge zone seal strength being at least 1.5 times as strong or at least two times as strong as the peel zone seal strength.  However, Johnson already teaches the hinge zone (contact area between layer 14b and edge flange 12) having a hinge zone strength and the peel zone (contact area between upper layer 14a and lower layer 14b) having a peel zone strength wherein the hinge zone seal strength is higher than the peel zone seal strength (‘388, FIGS. 4 and 6) (‘388, Column 5, lines 10-22).  The relative degree of strength of the hinge zone to the peel zone is an obvious variant of the prior art that teaches the hinge zone seal strength to be higher than that of the peel zone seal strength.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the seal strength of the hinge zone relative to the seal strength of the peel zone, and a device having the claimed relative seal strengths would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device in view of In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04.IV.A.).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 5,584,388 in view of Andreae et al. US 2017/0008694 and Masek et al. US 2002/0015768 as applied to claim 47 above in further view of York et al. US 2013/0056466.
Regarding Claim 49, Andreae et al. discloses the substantially pure material being a multilayered material (‘694, Paragraph [0007]) comprising at least one layer of polypropylene (PP) and at least one layer of the barrier material (PVOH) (‘694, Paragraph [0009]).
Johnson modified with Andreae et al. and Masek et al. is silent regarding the substantially pure multilayered material comprising at least one layer of CPP.
York et al. discloses a capsule comprising a cover (laminate 105) made of a multilayered material comprising cast polypropylene (CPP) (‘466, Paragraph [0086]).
Both Johnson and York et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson and incorporate at least one layer of CPP into the substantially pure multilayered material as taught by York et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  York et al. teaches that it was known and conventional to construct the food container covers out of at least one layer of CPP.  It would also be obvious to construct the food container body out of at least one layer of CPP since it was known that CPP was a known and useful material used to make food container components.
Claims 50 and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 5,584,388.
Regarding Claim 50, Johnson discloses a capsule (cup 10) capable of containing a food product (‘388, Column 7, lines 58-65).  The capsule (cup 10) comprises a body defining an interior space capable of containing the food product wherein the body has 
Further regarding Claim 50, the limitations “for containing a food product” and “to enable said cover to be peeled away from said flange at said peel zone” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Johnson and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 72, Johnson discloses the hinge zone (contact area between layer 14b and edge flange 12) having a hinge zone strength and the peel zone (contact area between upper layer 14a and lower layer 14b) having a peel zone strength wherein the hinge zone seal strength is higher than the peel zone seal strength (‘388, FIGS. 4 and 6) (‘388, Column 5, lines 10-22).
Regarding Claims 73-74, Johnson is silent regarding the hinge zone seal strength being at least 1.5 times as strong or at least two times as strong as the peel zone seal strength.  However, Johnson already teaches the hinge zone (contact area between layer 14b and edge flange 12) having a hinge zone strength and the peel zone (contact area between upper layer 14a and lower layer 14b) having a peel zone strength wherein the hinge zone seal strength is higher than the peel zone seal strength (‘388, FIGS. 4 and 6) (‘388, Column 5, lines 10-22).  The relative degree of strength of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04.IV.A.).
Claims 51-54 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 5,584,388 as applied to claim 50 above in view of Andreae et al. US 2017/0008694.
Regarding Claim 51, Johnson is silent regarding the body and the cover each being formed of a substantially pure material.
Andreae et al. discloses a capsule (capsule 1) capable of containing a food product (coffee).  The capsule (capsule 1) comprises a body (housing 2) defining an interior space capable of containing the food product (housing 2).  The body (housing 2) has an opening for accessing the food product (coffee) wherein the opening is surrounded by a flange (flange 4) (‘694, Paragraph [0055]).  A cover (film/foil 8) is sealed to the flange (flange 4) to close the opening (‘694, FIG. 1) (‘694, Paragraph [0057]).  The capsule comprises a body made of PLA comprising between 85% and 100% by weight (‘694, Paragraph [0008]).  The cover (film/foil 8) is also made of the same PLA material as the body wherein the cover (film/foil 8) is 80%-90% by weight 
Both Johnson and Andreae et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Johnson and construct the body and cover of the food container out of a substantially pure material as taught by Andreae et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Andreae et al. teaches that it was known and conventional to construct the body and cover out of a substantially pure material.
Regarding Claim 52, Andreae et al. discloses the substantially pure material being PLA (‘694, Paragraphs [0008] and [0038]).
Regarding Claim 53, Andreae et al. discloses the substantially pure material including a barrier material that provides an oxygen barrier between an exterior of the capsule and the interior space (‘694, Paragraph [0016]).
Regarding Claim 54, Andreae et al. discloses the barrier material layer forming between 0% and 15% by weight of the housing (‘694, Paragraph [0016]), which overlaps the claimed barrier material range of less than 10% of the substantially pure material by weight.  Where the claimed ranges overlaps ranges disclosed by the prior prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 77, Andreae et al. discloses the barrier material layer forming between 0% and 15% by weight of the housing (‘694, Paragraph [0016]), which overlaps the claimed barrier material range of less than 5% of the substantially pure material by weight.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 5,584,388 as applied to claim 50 above in view of Andreae et al. US 2017/0008694 and York et al. US 2013/0056466.
Regarding Claim 55, Johnson is silent regarding the substantially pure material being a multilayered material comprising at least one layer of polypropylene, at least one layer of cast polypropylene and at least one layer of barrier material.
Andreae et al. discloses a capsule (capsule 1) capable of containing a food product (coffee).  The capsule (capsule 1) comprises a body (housing 2) defining an interior space capable of containing the food product (housing 2).  The body (housing 2) has an opening for accessing the food product (coffee) wherein the opening is surrounded by a flange (flange 4) (‘694, Paragraph [0055]).  A cover (film/foil 8) is sealed to the flange (flange 4) to close the opening (‘694, FIG. 1) (‘694, Paragraph 
Both Johnson and Andreae et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Johnson and construct the body and cover of the food container out of the same PLA material wherein the body is a substantially pure PLA material as taught by Andreae et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Andreae et al. teaches that it was known and conventional to construct the body and cover out of the same PLA material wherein the body is a substantially pure PLA material.  The cover (film/foil 8) is also made of the same PLA material as the body wherein the cover (film/foil 8) is 80%-90% by weight (‘694, Paragraph [0038]).  Applicant defines the term “substantially pure” to mean at least 90% of the same type of material by weight (Specification, Paragraph [0049]).  Andreae et al. teaches both the body and the cover having weight percent values that overlaps the definition of a substantially pure material provided by applicant’s disclosure.  Andreae et al. discloses the substantially pure material being a multilayered material (‘694, Paragraph [0007]) comprising at least one layer of polypropylene (PP) and at least one layer of barrier material (PVOH) (‘694, Paragraph [0009]).
Both Johnson and Andreae et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Johnson and construct the body prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Andreae et al. teaches that it was known and conventional to construct the body and cover out of a substantially pure multilayered material comprising at least one layer of polypropylene and at least one layer of barrier material.
Further regarding Claim 55, Johnson modified with Andreae et al. is silent regarding the multilayered material comprising at least one layer of CPP.
York et al. discloses a capsule comprising a cover (laminate 105) made of a multilayered material comprising cast polypropylene (CPP) (‘466, Paragraph [0086]).
Both Johnson and York et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson and incorporate at least one layer of CPP into the substantially pure multilayered material as taught by York et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp.,.
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 5,584,388 in view of Andreae et al. US 2017/0008694 and Masek et al. US 2002/0015768 as applied to claim 45 above in further view of Chapman et al. US 2016/0075506.
Regarding Claim 75, Johnson modified with Andreae et al. is silent regarding the substantially pure material being aluminum.
Chapman et al. discloses a capsule comprising a body made entirely from aluminum (‘506, Paragraph [0053]) and a cover (lid) being formed from aluminum (‘506, Paragraph [0059]).  The disclosure of the body being made entirely from aluminum reads on the claimed limitations of the substantially pure material being aluminum.
Both Johnson and Chapman et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson and construct the body and cover both from a substantially pure material of aluminum since Chapman et al. teaches that it was known and conventional to use a substantially pure aluminum to make the food container body and cover.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chapman teaches that there was known utility in making food containers and covers out of a substantially pure aluminum.
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 5,584,388 in view of Andreae et al. US 2017/0008694 as applied to claim 51 above in further view of Chapman et al. US 2016/0075506.
Regarding Claim 76, Johnson modified with Andreae et al. is silent regarding the substantially pure material being aluminum.
Chapman et al. discloses a capsule comprising a body made entirely from aluminum (‘506, Paragraph [0053]) and a cover (lid) being formed from aluminum (‘506, Paragraph [0059]).  The disclosure of the body being made entirely from aluminum reads on the claimed limitations of the substantially pure material being aluminum.
Both Johnson and Chapman et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson and construct the body and cover both from a substantially pure material of aluminum since Chapman et al. teaches that it was known and conventional to use a substantially pure aluminum to make the food container body and cover.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chapman et al. teaches that there was known utility in making food containers and covers out of a substantially pure aluminum.
Claims 45-48 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. US 6,959,832 (cited on Information Disclosure Statement filed September 25, 2020) in view of Andreae et al. US 2017/0008694 and Masek et al. US 2002/0015768.
Regarding Claim 45, Sawada et al. discloses a capsule (container 20) capable of containing a food product.  The capsule (container 20) comprises a body defining an interior space containing the food product.  The body has an opening (opening area C) 
Sawada et al. is silent regarding the body and the cover each being made of a same substantially pure material that is at least 95% of the same type of material by weight.
Andreae et al. discloses a capsule (capsule 1) capable of containing a food product (coffee).  The capsule (capsule 1) comprises a body (housing 2) defining an interior space capable of containing the food product (housing 2).  The body (housing 2) has an opening for accessing the food product (coffee) wherein the opening is surrounded by a flange (flange 4) (‘694, Paragraph [0055]).  A cover (film/foil 8) is sealed to the flange (flange 4) to close the opening (‘694, FIG. 1) (‘694, Paragraph [0057]).  The capsule comprises a body made of PLA comprising between 85% and 100% by weight (‘694, Paragraph [0008]), which overlaps the claimed weight range of a 
Both Sawada et al. and Andreae et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Sawada et al. and construct the body and cover of the food container out of the same PLA material wherein the body is a substantially pure PLA material as taught by Andreae et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Andreae et al. teaches that it was known and conventional to construct the body and cover out of the same PLA material wherein the body is a substantially pure PLA material.
Further regarding Claim 45, Sawada et al. modified with Andreae et al. is silent regarding the cover being made of a substantially pure material that is at least 95% by weight.
Masek et al. discloses a capsule comprising a body made of a pure plastic (‘768, Paragraph [0014]) and a cover made of a pure plastic (‘768, Paragraph [0003]).  The disclosure of the cover being made of a pure plastic reads on the claimed cover being made of a substantially pure material that is at least 95% by weight.
Both Sawada et al. and Masek et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Johnson and construct the cover of the food container out of a substantially pure plastic material as taught by prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Masek et al. teaches that it was known and conventional to construct the cover out of a substantially pure plastic material.
Further regarding Claim 45, the limitations “for containing a food product” and “to enable said cover to be peeled away from said flange at said peel zone” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Sawada et al. modified with Andreae et al. and Masek et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or 
Regarding Claim 46, Andreae et al. discloses the substantially pure material being PLA (‘694, Paragraphs [0008] and [0038]).
Regarding Claim 47, Andreae et al. discloses the substantially pure material including a barrier material that provides an oxygen barrier between an exterior of the capsule and the interior space (‘694, Paragraph [0016]).
Regarding Claim 48, Andreae et al. discloses the barrier material layer forming between 0% and 15% by weight of the housing (‘694, Paragraph [0016]), which overlaps the claimed barrier material range of less than 5% of the substantially pure material by weight.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 69, Sawada et al. discloses the hinge zone (portion of second slit 9 that contacts non-peelable area B) having a hinge zone strength and the peel zone (peelable area A) having a peel zone strength wherein the hinge zone seal strength is higher than the peel zone seal strength since the hinge zone of the portion of second slit 9 that contacts non-peelable area B contains a non-peelable area.  A non-peelable area has a higher seal strength than a peelable area.
Regarding Claims 70-71, Sawada et al. is silent regarding the hinge zone seal strength being at least 1.5 times as strong or at least two times as strong as the peel zone seal strength.  However, Sawada et al. already teaches the hinge zone (portion of second slit 9 that contacts non-peelable area B) having a hinge zone strength and the peel zone (peelable area A) having a peel zone strength wherein the hinge zone seal strength is higher than the peel zone seal strength since the hinge zone of the portion of second slit 9 that contacts non-peelable area B contains a non-peelable area.  A non-peelable area has a higher seal strength than a peelable area.
The relative degree of strength of the hinge zone to the peel zone is an obvious variant of the prior art that teaches the hinge zone seal strength to be higher than that of the peel zone seal strength.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the seal strength of the hinge zone relative to the seal strength of the peel zone, and a device having the claimed relative seal strengths would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device in view of In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04.IV.A.).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. US 6,959,832 in view of Andreae et al. US 2017/0008694 and Masek et al. US 2002/0015768 as applied to claim 47 above in further view of York et al. US 2013/0056466.
Regarding Claim 49, Andreae et al. discloses the substantially pure material being a multilayered material (‘694, Paragraph [0007]) comprising at least one layer of 
Sawada et al. modified with Andreae et al. and Masek et al. is silent regarding the substantially pure multilayered material comprising at least one layer of CPP.
York et al. discloses a capsule comprising a cover (laminate 105) made of a multilayered material comprising cast polypropylene (CPP) (‘466, Paragraph [0086]).
Both Sawada et al. and York et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson and incorporate at least one layer of CPP into the substantially pure multilayered material as taught by York et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  York et al. teaches that it was known and conventional to construct the food container covers out of at least one layer of CPP.  It would also be obvious to construct the food container body out of at least one layer of CPP since it was known that CPP was a known and useful material used to make food container components.
Claims 50 and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. US 6,959,832.
Regarding Claim 50, Sawada et al. discloses a capsule (container 20) capable of containing a food product.  The capsule (container 20) comprises a body defining an interior space containing the food product.  The body has an opening (opening area C) for accessing the food product wherein the opening (opening area C) is surrounded by a 
Regarding Claim 72, Sawada et al. discloses the hinge zone (portion of second slit 9 that contacts non-peelable area B) having a hinge zone strength and the peel zone (peelable area A) having a peel zone strength wherein the hinge zone seal strength is higher than the peel zone seal strength since the hinge zone of the portion of second slit 9 that contacts non-peelable area B contains a non-peelable area.  A non-peelable area has a higher seal strength than a peelable area.
Regarding Claims 73-74, Sawada et al. is silent regarding the hinge zone seal strength being at least 1.5 times as strong or at least two times as strong as the peel zone seal strength.  However, Sawada et al. already teaches the hinge zone (portion of second slit 9 that contacts non-peelable area B) having a hinge zone strength and the peel zone (peelable area A) having a peel zone strength wherein the hinge zone seal strength is higher than the peel zone seal strength since the hinge zone of the portion of .
Claims 51-54 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. US 6,959,832 as applied to claim 50 above in view of Andreae et al. US 2017/0008694.
Regarding Claim 51, Sawada et al. is silent regarding the body and the cover each being formed of a substantially pure material.
Andreae et al. discloses a capsule (capsule 1) capable of containing a food product (coffee).  The capsule (capsule 1) comprises a body (housing 2) defining an interior space capable of containing the food product (housing 2).  The body (housing 2) has an opening for accessing the food product (coffee) wherein the opening is surrounded by a flange (flange 4) (‘694, Paragraph [0055]).  A cover (film/foil 8) is sealed to the flange (flange 4) to close the opening (‘694, FIG. 1) (‘694, Paragraph [0057]).  The capsule comprises a body made of PLA comprising between 85% and 100% by weight (‘694, Paragraph [0008]).  The cover (film/foil 8) is also made of the same PLA material as the body wherein the cover (film/foil 8) is 80%-90% by weight (‘694, Paragraph [0038]).  Applicant defines the term “substantially pure” to mean at least 90% of the same type of material by weight (Specification, Paragraph [0049]).  Andreae et al. teaches both the body and the cover having weight percent values that overlaps the definition of a substantially pure material provided by applicant’s disclosure.
Both Sawada et al. and Andreae et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Andreae et al. teaches that it was known and conventional to construct the body and cover out of a substantially pure material.
Regarding Claim 52, Andreae et al. discloses the substantially pure material being PLA (‘694, Paragraphs [0008] and [0038]).
Regarding Claim 53, Andreae et al. discloses the substantially pure material including a barrier material that provides an oxygen barrier between an exterior of the capsule and the interior space (‘694, Paragraph [0016]).
Regarding Claim 54, Andreae et al. discloses the barrier material layer forming between 0% and 15% by weight of the housing (‘694, Paragraph [0016]), which overlaps the claimed barrier material range of less than 10% of the substantially pure material by weight.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 77, Andreae et al. discloses the barrier material layer forming between 0% and 15% by weight of the housing (‘694, Paragraph [0016]), which overlaps the claimed barrier material range of less than 5% of the substantially pure material by weight.  Where the claimed ranges overlaps ranges disclosed by the prior prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. US 6,959,832 as applied to claim 50 above in view of Andreae et al. US 2017/0008694 and York et al. US 2013/0056466.
Regarding Claim 55, Sawada et al. is silent regarding the substantially pure material being a multilayered material comprising at least one layer of polypropylene, at least one layer of cast polypropylene and at least one layer of barrier material.
Andreae et al. discloses a capsule (capsule 1) capable of containing a food product (coffee).  The capsule (capsule 1) comprises a body (housing 2) defining an interior space capable of containing the food product (housing 2).  The body (housing 2) has an opening for accessing the food product (coffee) wherein the opening is surrounded by a flange (flange 4) (‘694, Paragraph [0055]).  A cover (film/foil 8) is sealed to the flange (flange 4) to close the opening (‘694, FIG. 1) (‘694, Paragraph [0057]).  The capsule comprises a body made of PLA comprising between 85% and 100% by weight (‘694, Paragraph [0008]).
Both Sawada et al. and Andreae et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Sawada et al. and construct the body and cover of the food container out of the same PLA material wherein the body is a substantially pure PLA material as taught by Andreae et al. since the selection of a known material for its intended use supports a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Andreae et al. teaches that it was known and conventional to construct the body and cover out of the same PLA material wherein the body is a substantially pure PLA material.  The cover (film/foil 8) is also made of the same PLA material as the body wherein the cover (film/foil 8) is 80%-90% by weight (‘694, Paragraph [0038]).  Applicant defines the term “substantially pure” to mean at least 90% of the same type of material by weight (Specification, Paragraph [0049]).  Andreae et al. teaches both the body and the cover having weight percent values that overlaps the definition of a substantially pure material provided by applicant’s disclosure.  Andreae et al. discloses the substantially pure material being a multilayered material (‘694, Paragraph [0007]) comprising at least one layer of polypropylene (PP) and at least one layer of barrier material (PVOH) (‘694, Paragraph [0009]).
Both Sawada et al. and Andreae et al are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Sawada et al. and construct the body and cover of the food container out of a substantially pure multilayered material comprising at least one layer of polypropylene and at least one layer of barrier material as taught by Andreae et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Andreae et al. teaches that it was known and conventional to 
Further regarding Claim 55, Sawada et al. modified with Andreae et al. is silent regarding the multilayered material comprising at least one layer of CPP.
York et al. discloses a capsule comprising a cover (laminate 105) made of a multilayered material comprising cast polypropylene (CPP) (‘466, Paragraph [0086]).
Both Sawada et al. and York et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sawada et al. and incorporate at least one layer of CPP into the substantially pure multilayered material as taught by York et al. since the selection of a known material for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  York et al. teaches that it was known and conventional to construct the food container covers out of at least one layer of CPP.  It would also be obvious to construct the food container body out of at least one layer of CPP since it was known that CPP was a known and useful material used to make food container components.
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. US 6,959,832 in view of Andreae et al. US 2017/0008694 and Masek et al. US 2002/0015768 as applied to claim 45 above in further view of Chapman et al. US 2016/0075506.
Regarding Claim 75, Sawada et al. modified with Andreae et al. is silent regarding the substantially pure material being aluminum.
Chapman et al. discloses a capsule comprising a body made entirely from aluminum (‘506, Paragraph [0053]) and a cover (lid) being formed from aluminum (‘506, Paragraph [0059]).  The disclosure of the body being made entirely from aluminum reads on the claimed limitations of the substantially pure material being aluminum.
Both Sawada et al. and Chapman et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sawada et al. and construct the body and cover both from a substantially pure material of aluminum since Chapman et al. teaches that it was known and conventional to use a substantially pure aluminum to make the food container body and cover.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chapman et al. teaches that there was known utility in making food containers and covers out of a substantially pure aluminum.
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. US 6,959,832 in view of Andreae et al. US 2017/0008694 as applied to claim 51 above in further view of Chapman et al. US 2016/0075506.
Regarding Claim 76, Sawada et al. modified with Andreae et al. is silent regarding the substantially pure material being aluminum.
Chapman et al. discloses a capsule comprising a body made entirely from aluminum (‘506, Paragraph [0053]) and a cover (lid) being formed from aluminum (‘506, Paragraph [0059]).  The disclosure of the body being made entirely from aluminum reads on the claimed limitations of the substantially pure material being aluminum.
Both Sawada et al. and Chapman et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sawada et al. and construct the body and cover both from a substantially pure material of aluminum since Chapman et al. teaches that it was known and conventional to use a substantially pure aluminum to make the food container body and cover.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chapman et al. teaches that there was known utility in making food containers and covers out of a substantially pure aluminum.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 5 of the Remarks that there is nothing in Johnson that indicates that a hinge zone is provided with a more secure seal between the lid and the flange than the peelable seal at the peel zone and alleges that Johnson states that the lid may be completely removed from the cup or peeled back to leave portions of the lid still adhered to the cup and contends that both options are left open to the user and that there is no difference in the relative strength of the seal between the lid and the flange around the circumference of the flange.
Examiner argues that Johnson teaches that the cover (lid 14) is peelably sealed to the flange (flange 12) at the peel zone (contact area between upper layer 14a and lower layer 14b) to enable the cover (lid 14) to be peeled away from the flange (flange 12) at the peel zone (‘388, FIG. 4).  The cover (lid 14) is more securely sealed to the flange (flange 12) at the hinge zone (contact area between layer 14b and edge flange 12) than at the peel zone (contact area between upper layer 14a and lower layer 14b) (‘388, Column 5, lines 10-22).  Therefore, this argument is not found persuasive.
Applicant argues on Page 6 of the Remarks that Andreae teaches an annular sealing element for sealing the underside of a flange in Paragraph 38 and alleges that the only reference of Andreae to the material of the cover is that it is made from a substantially compostable film/foil in Paragraph 57 and contends that there is no indication that the cover is made from the same substantially pure material as the body that is at least 95% of the same material by weight.  Applicant continues that Masek discloses a pure plastic cover in the background portion and is not part of the description of the cover intended to be sealed to the body and contends that Masek forms a cover from a flexible pure plastic and states that a pure plastic cover material would need to be thick to make it inflexible and incapable of being torn.
Examiner argues that Andreae teaches that the sealing element is connected to the engagement edge and is a sealing ring formed of PLA (‘694, Paragraph [0019]).  Andreae also teaches the cover (film/foil) enclosing the coffee wherein the film/foil is made of PLA (‘694, FIG. 4) (‘694, Paragraph [0060]).  With respect to Masek, the claims do not recite any relative thickness of the cover, i.e. the claims do not require the cover to be rigid or flexible.  A flexible coffee capsule cover made of a substantially pure 
It is noted that a new set of rejections using Sawada et al. as the primary reference has also been made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huffer US 2014/0166682 discloses a container comprising a cover secured to a flange wherein the strength of two seals is different from one another (‘682, Paragraph [0027]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.